DETAILED ACTION
Applicant: CHEN, Yu-Lin & HSIEH, Yi Fan
Assignee: Wistron Corporation
Attorney: Belinda Lee (Reg. No.: 46,863) and Joseph Su (Reg. No.: 69,761)
Filing: Amendment filed 21 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3-8, 10, and 12-17 are currently pending before the Office.  Claim 9, which depended from claims 2 and 7, was previously indicated as allowable, and the limitations from claims 2, 7, and 9 have been incorporated into independent claim 1.  Claim 10 has been amended to incorporate dependent claim 11 and additional new limitations.  Claims 2, 7, 9, and 11 have been cancelled, and claims 1, 3, 6, 8, 10, 13, and 16 have been amended.

Response to Arguments
Applicant’s arguments, see Pages 10-14, filed 21 February 2022, with respect to formality objections & claim rejections have been fully considered and are persuasive in that the recommended amendments have been made to remove discrepancies (Specification & Drawing Objections), the claims have been amended to make them definite (§112(b)), and have been amended to avoid the cited art (§102(a)(1) & §103).  The objections of the Specification & Drawings have been withdrawn, and the rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8, 10, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Mohan et al. – which discloses a detection device (Fig. 1A; Fig. 3A) including a light source (112), an accommodation frame (122; ¶55), a light detector (130), and a movable light splitter (118,128) with a first (118) and a second movable light splitter (128).  However, Mohan et al. fails to disclose wherein the predetermined light splitting angle comprising a first predetermined light splitting angle and a second predetermined light splitting angle, it fails to disclose the second predetermined light splitting angle is an included angle between the incident beam and a normal direction of the first surface of the second movable light splitter, and it fails to disclose when the first surface is rotated in a clockwise direction with respect to the incident beam, a value of the second predetermined light splitting angle is positive, and when the first surface is rotated in a counterclockwise direction with respect to the incident beam, the value of the second predetermined light splitting angle is negative, and the second predetermined light splitting angle ranges between 5.47 degrees and 27.73 degrees.

    PNG
    media_image1.png
    653
    968
    media_image1.png
    Greyscale

Wang et al. – which discloses a detection device (Fig. 3) including a light source (301), a sample (303), a light detector (320), and a movable light splitter (310) and a movable mirror (315) for detecting fluorescent output light (305’).  However, Wang et al. fails to disclose an accommodation frame, having at least one sleeve structure, it fails to disclose a first movable light splitter and a second movable light splitter, and it fails to disclose wherein the predetermined light splitting angle comprising a first predetermined light splitting angle and a second predetermined light splitting angle, it fails to disclose the second predetermined light splitting angle is an included angle between the incident beam and a normal direction of the first surface of the second movable light splitter, and it fails to disclose when the first surface is rotated in a clockwise direction with respect to the incident beam, a value of the second predetermined light splitting angle is positive, and when the first surface is rotated in a counterclockwise direction with respect to the incident beam, the value of the second predetermined light splitting angle is negative, and the second predetermined light splitting angle ranges between 5.47 degrees and 27.73 degrees.

    PNG
    media_image2.png
    528
    566
    media_image2.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a detection device (100) having a light emitting element (110), an accommodation frame (120) having a sleeve structure, a light detector (130), a movable light splitter comprising a first movable light splitter (141) and a second movable light splitter (142) having a first surface and a plurality of inclined surfaces (IP) that are inclined with respect to the first surface (S1), wherein the predetermined light splitting angle comprising a first predetermined light splitting angle and a second predetermined light splitting angle and a value of the first wavelength range corresponds to a value of the first predetermined light splitting angle, and when the incident beam is the fluorescent beam, a value of the second wavelength range corresponds to a value of the second predetermined light splitting angle, wherein the incident beam forms a plurality of sub-beams after passing through the inclined surfaces, the second predetermined light splitting angle is an included angle between the incident beam and a normal direction of the first surface of the second movable light splitter, when the first surface is rotated in a clockwise direction with respect to the incident beam, a value of the second predetermined light splitting angle is positive, and when the first surface is rotated in a counterclockwise direction with respect to the incident beam, the value of the second predetermined light splitting angle is negative, and the second predetermined light splitting angle ranges between 5.47 degrees and 27.73 degrees, in combination with the other claimed elements.  Claims 3-6 and 8 are allowed based on dependency.

    PNG
    media_image3.png
    451
    1245
    media_image3.png
    Greyscale

Regarding claim 10, the closest prior art references are:
Mahon et al. – which discloses a detection device (100) including a light emitting element (112), a light detector (130), a movable light splitter including a first movable light splitter (118) and a second movable light splitter (128).  However, Mahon et al. fails to disclose wherein the grating constants comprising a first grating constants corresponding to the first movable light splitter and a second grating constants corresponding to the second movable light splitter and it fails to disclose a value of the first waveband range corresponds to values of the first grating constants, and when the incident beam is the fluorescent beam, a value of the second waveband range corresponds to values of the second grating constants, wherein the value of the grating constant of each of the light splitting areas ranges between 644 nm and 1380 nm.

    PNG
    media_image1.png
    653
    968
    media_image1.png
    Greyscale

Zhang et al. – which discloses a compound blazed grating (Fig. 4) useful with a detector (Abstract) including multiple sub-gratings wherein each of the sub-gratings can be different (Pg. 4, Bottom Half).  However, Zhang et al. fails to disclose a detection device including an accommodation frame having at least one sleeve structure, it fails to disclose a light detector configured to receive a portion of the fluorescent beam, and it fails to disclose a movable light splitter comprising a first movable light splitter and a second movable light splitter.

    PNG
    media_image4.png
    310
    427
    media_image4.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a detection device (100) having a light emitting element (110), an accommodation frame (120) having a sleeve structure, a light detector (130), a movable light splitter comprising a first movable light splitter (141) and a second movable light 142) having a first surface and a plurality of inclined surfaces (IP) that are inclined with respect to the first surface (S1), intervals among the inclined surfaces of the respective light splitting areas define grating constants (d1-d4) of the respective light splitting areas (SR1-SR4), the grating constants of the respective light splitting areas (SR1-SR4) are different from one another, and the first surface is configured to move with respect to an incident beam, such that the light splitting areas having the grating constants enter a transmission path of the incident beam, wherein the grating constants comprising a first grating constants corresponding to the first movable light splitter and a second grating constants corresponding to the second movable light splitter, a value of the first waveband range corresponds to values of the first grating constants, and when the incident beam is the fluorescent beam, a value of the second waveband range corresponds to values of the second grating constants, wherein the value of the grating constant of each of the light splitting areas ranges between 644 nm and 1380 nm, in combination with the other claimed elements.  Claims 12-17 are allowed based on dependency.

    PNG
    media_image5.png
    582
    825
    media_image5.png
    Greyscale


Conclusion		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884